Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 23, 2021

The Court of Appeals hereby passes the following order:

A21A1153. CITY OF ATLANTA v. KELVIN LAMAR.

      In this personal injury action, Kelvin Lamar sued the City of Atlanta to recover
damages he sustained in a rear-end automobile collision with a City of Atlanta police
officer. The trial court denied the City of Atlanta’s motion for summary judgment,
finding that genuine issues of fact remained as to the officer’s negligence. The City
filed a notice of appeal from the trial court’s order. We, however, lack jurisdiction.
      The denial of a motion for summary judgment must be appealed in accordance
with the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b) — including
obtaining a certificate of immediate review from the trial court. See Georgia Central
Credit Union v. Cole, 239 Ga. 870, 870-871 (239 SE2d 37) (1977); Sharpe’s
Appliance Store, Inc. v. Anderson, 161 Ga. App. 112 (289 SE2d 312) (1982);
Lumbermen’s Underwriting Alliance v. Atlantic Wood Indus., 207 Ga. App. 392, 392
(427 SE2d 861) (1993). The City’s failure to follow the required appellate procedures
deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See Pace
Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/23/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.